            Case 1:20-cv-06153-LJL Document 94 Filed 08/20/21 Page 1 of 1




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
---------------------------------------------------------------------- X                8/20/2021
                                                                       :
CARO CAPITAL, LLC, CARO PARTNERS, LLC,                                 :
JUPITER WELLNESS, INC., BRIAN JOHN, and                                :
RICHARD MILLER,                                                        :
                                                                       :      20-cv-6153 (LJL)
                                    Plaintiffs,                        :
                                                                       :          ORDER
                  -v-                                                  :
                                                                       :
ROBERT KOCH, BEDFORD INVESTMENT                                        :
PARTNERS, LLC, KAIZEN ADVISORS LLC, and                                :
JOHN DOES 1-10,                                                        :
                                                                       :
                                    Defendants.                        :
                                                                       :
---------------------------------------------------------------------- X

LEWIS J. LIMAN, United States District Judge:

        Plaintiffs’ motion at Dkt. No. 88 is GRANTED IN PART and DENIED IN PART.
Plaintiffs may serve a subpoena on Kaizen provided that the subpoena is served on or before
August 27, 2021. Plaintiffs’ request by letter motion to amend the complaint is denied. A letter
motion is not the appropriate vehicle for such a motion. Plaintiffs may make a formal motion to
amend, which the Court will decide after it is fully briefed. The motion by Defendants-
Counterclaim-Plaintiffs for discovery at Dkt. No. 89 is DENIED. Defendants-Counterclaim-
Plaintiffs have not established that any documents have been wrongfully withheld. The Clerk of
Court is respectfully directed to close the motions at Dkt. Nos. 88 and 89.

        SO ORDERED.


Dated: August 20, 2021                                     __________________________________
       New York, New York                                             LEWIS J. LIMAN
                                                                  United States District Judge
